Citation Nr: 1107098	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
determining there was not new and material evidence and, 
therefore, denying the Veteran's petition to reopen his claim for 
service connection for PTSD.

The Veteran also appealed an October 2004 rating decision that 
reduced his disability rating for diabetes mellitus from 20 to 10 
percent.  However, during a hearing before the undersigned 
Veterans Law Judge of the Board in May 2007, the Veteran withdrew 
his appeal of that claim.  38 C.F.R. § 20.204 (2010).

In January 2008 the Board determined there was new and material 
evidence and, therefore, reopened the claim for service 
connection for PTSD.  Rather than immediately readjudicating this 
claim on its underlying merits, however, the Board remanded this 
claim to the RO, via the Appeals Management Center (AMC), 
for further development and consideration.  Upon completion of 
this additional development, the AMC continued to deny this claim 
in a July 2010 supplemental statement of the case (SSOC).

FINDING OF FACT

The evidence is in relative equipoise, meaning about evenly 
balanced for and against the claim, as to whether the Veteran has 
PTSD from a stressor during his military service.

CONCLUSION OF LAW

So resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Usually, before addressing the underlying merits of a claim, the 
Board is required to ensure that VA's duties to notify and assist 
obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).  This is unnecessary here, 
however, because the Board is fully granting the claim.  That is 
to say, even if, for the sake of argument, these preliminary 
obligations have not been met, this still ultimately would be 
inconsequential and, therefore, amount to no more than 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that 
VCAA notice and assistance errors are not presumptively 
prejudicial; instead, this determination is made on a case-by-
case basis, so depends on the facts of the particular case.  
And as the pleading party, the Veteran, not VA, has this burden 
of proof of demonstrating there is such an error, but also that 
it is unduly prejudicial, meaning outcome determinative of his 
claim).

II.  Service Connection for PTSD

The Veteran claims that he developed PTSD as a result of several 
stressful events during his service in the Republic of Vietnam.  
In particular, he claims that he came under rocket and mortar 
attack while stationed at Bien Hoa Airbase, that his airplane was 
shot at while distributing leaflets, and that his airplane crash 
landed several times.  For the reasons and bases set forth below, 
the Board will resolve all reasonable doubt in his favor and 
grant his claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


Service connection for PTSD, in particular, requires: [1] a 
current medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current symptomatology 
and the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

A "clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV, as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

In this case, there is conflicting medical evidence as to whether 
the Veteran actually has PTSD.  Consequently, pursuant to the 
Board's remand directive, he was provided a VA compensation 
examination to determine whether he has this condition and, if 
so, whether it is related to a verified in-service stressor.  

This mental status evaluation was performed by a VA psychologist 
in May 2009.  During the interview, the Veteran said he felt that 
his life was in danger as he dropped leaflets from airplanes in 
Vietnam.  The examining psychologist noted that two measures of 
PTSD had produced mildly to moderately elevated scores, 
well above the recommended cut scores for this diagnosis, 
suggesting that his endorsement of symptoms was consistent with 
mildly-to-moderately-severe PTSD.  This examining psychologist 
concluded by diagnosing PTSD, chronic, and dysthymic disorder.  

In an April 2010 addendum report, however, this same VA 
psychologist apparently changed his mind and indicated that the 
appropriate diagnoses were rule out PTSD, chronic, and rule out 
dysthymic disorder (emphasis added).  This examiner based his 
opinion, in part, on results from a Minnesota Multiphasic 
Personality Inventory (MMPI-2) performed in 1996, which had 
revealed invalid test results, and another MMPI-2 performed in 
June 2002, which was not consistent with a diagnosis of PTSD.  
This evaluating psychologist then stated:

PTSD was not diagnosed in the current exam because the 
results of objective testing did not conform to DSM-IV 
guidelines for the diagnosis of PTSD in the context of 
an external incentive (i.e. disability benefits).  The 
veteran's previous diagnoses of PTSD appear to have 
been based predominately on his subjective report of 
symptoms, with no objective assessment of response 
style conducted, and were therefore inapplicable to 
the current exam.  

This psychologist further stated that, due to the results of 
objective testing, the current nature and severity of the 
Veteran's mental health condition, if any, is unclear.  The 
Veteran's reported impairment in social functioning is not 
adequately corroborated by any collateral information available 
at this time.  

In short, this VA examining psychologist initially indicated the 
Veteran suffers from PTSD, but then recanted by stating that it 
is unclear what his psychiatric diagnosis really is.  The 
conflicting opinions by this VA psychologist are confusing, to 
say the least, since his initial May 2009 report indicates this 
diagnosis of PTSD was confirmed by objective testing, which 
showed elevated scores consistent with at least mild (if not 
moderate) PTSD.  The Board is also aware that the two MMPI-2 
tests performed in 1996 and 2002 did not result in a diagnosis of 
PTSD, as this evaluating VA psychologist made a point of 
reiterating to highlight.

There is other evidence in the file, however, indicating the 
Veteran has a confirmed diagnosis of PTSD due to stressors he 
experienced in service.  This other evidence supporting this 
diagnosis includes a September 1991 VA examination report in 
which the examiner, a medical doctor, diagnosed PTSD based on the 
Veteran's military service.  The stressors cited as cause for 
this diagnosis involved the Veteran coming under enemy fire while 
distributing leaflets from airplanes.  The report notes, "[t]hey 
were frequently shot at and three times on landing at the base 
they crashed.  He was unarmed in the plane and constantly 
nervous."   In diagnosing PTSD, this examiner further commented 
that: "[t]he patient's experiences was (sic) not a standard 
patrolling in the brush with direct enemy contact, however, he 
was unarmed, in a vulnerable position, and frequently fired upon.  
Although he was not personally injured, the plane that he was in 
was damaged and crashed several times."  

A June 1992 VA examination report also notes the same stressor of 
the Veteran coming under fire while dropping leaflets from 
airplanes.  Based on findings from a mental status examination 
and a review of the claims file, this additional examiner 
confirmed the Veteran has some features of PTSD, albeit 
superimposed on a borderline personality with a capacity for 
paranoid decomposition.  Thus, although the examiner found some 
features of PTSD, he did not feel as though the Veteran met all 
the criteria for a diagnosis of PTSD.  The Board also notes that 
personality disorders are not diseases within the meaning of 
applicable legislation providing compensation benefits, so they 
generally cannot be service connected as a matter of express VA 
regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); see also 
Beno v. Principi, 3 Vet. App. 439 (1992); VAOGCPREC 82-90.

Nevertheless, since receipt of this report, the record also 
contains numerous VA outpatient treatment records, several of 
which show ongoing treatment for PTSD.  Of particular relevance, 
a PTSD screening performed in May 2004 was positive, thus 
objectively confirming this required diagnosis of PTSD.  And, 
significantly, the VA psychologist that more recently examined 
the Veteran following and as a result of the Board's remand 
directive did not discuss this positive PTSD screening in his 
April 2010 addendum report.  This is especially important to 
point out because the screening necessarily had to have been 
based on objective measures to determine whether this diagnosis 
was warranted or appropriate.  Indeed, as the Court held in 
Cohen, diagnoses of PTSD are presumably in accordance with the 
DSM-IV criteria, both in terms of the adequacy and sufficiency of 
the stressors claimed.  Therefore, resolving all reasonable doubt 
in his favor on this threshold preliminary issue, the Veteran has 
the required DSM-IV diagnosis of PTSD.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b).  See also 
38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue).

Resolution of this appeal therefore turns on whether there also 
is the required confirmation of a traumatic event, i.e., 
stressor, during the Veteran's military service (and in 
particular while stationed in Vietnam) to support this diagnosis 
and its purported relationship with his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
shown through military citation or other appropriate evidence 
that a Veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence of their actual occurrence, provided the testimony is 
found to be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative evidence is 
necessary.  38 C.F.R. § 3.304(f)(2).  See also more generally 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Here, though, there is no conclusive evidence the Veteran engaged 
in combat with an enemy force while in Vietnam.  His service 
personnel records (SPRs) show that he served in Vietnam from 
September 1969 until September 1970.  He was assigned to HQ 6th 
PSYOP BN USARPAC-Vietnam, and his military occupational specialty 
(MOS) was 71B30 (Clerk Typist) and 83A10 (Bindery Specialist).  
He was not awarded the Combat Infantryman Badge, Purple Heart 
Medal, or any other award typically associated with valor or 
heroism shown while engaged in combat with an enemy force.  In 
light of these findings, there is no evidence confirming his 
involvement in combat while serving in Vietnam.  See VAOPGCPREC 
12-99 (October 18, 1999).  This is not to say he did not engage 
in combat, however, only that the Board is not required to 
presume he did and in the process accept his alleged stressors 
without independent verification.

Where, as here, a determination is made that the Veteran has not 
shown he "engaged in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony, alone, will 
not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a 
medical opinion diagnosing PTSD generally does not suffice to 
verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142.  That is to say, a stressor generally 
cannot be established as having occurred 
merely by after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

There are exceptions to this general rule, however, albeit only 
in specifically defined situations and circumstances - such as 
when there was a diagnosis of PTSD during service (see 38 C.F.R. 
§ 3.304(f)(1)) or the Veteran was a prisoner of war (POW) (see 
subpart (f)(4)) or the claim is predicated on personal, including 
sexual, assault (see subpart (f)(5)).  Notably, VA also has 
amended its rules for adjudicating disability compensation claims 
for PTSD, in new subpart (f)(3), to liberalize the evidentiary 
standard for establishing the required in-service stressor in 
certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new 
regulation is effective for claims pending as of July 13, 2010.  
See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, 
incorrectly listing effective date as July 12, 2010) and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 
2010).

This new version of subpart (f)(3) eliminates the requirement for 
corroborating evidence of the claimed in-service stressor if it 
is related to the Veteran's "fear of hostile military or 
terrorist activity."  Specifically, this regulatory revision now 
requires that the following be demonstrated to establish service 
connection for PTSD:  1) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 2) 
a VA psychiatrist or psychologist, or contract equivalent, 
confirms the claimed stressor is adequate to support a diagnosis 
of PTSD; and 3) the Veteran's symptoms are related to the claimed 
stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 
see also 75 Fed. Reg. 39,843 (July 13, 2010).

The Veteran's stressors of coming under enemy attack - including 
while dispensing leaflets in airplanes while unarmed and hence 
defenseless, appear to fall within the purview of this new 
version of subpart (f)(3).  And, in any event, evidence in the 
file corroborates his stressors that account for his diagnosis of 
PTSD.  In particular, a March 2010 memorandum indicates the U.S. 
Joint Services Records Research Center response noted the 6th 
Psychological Operations Battalion, to which the Veteran was 
assigned, was stationed at Bien Hoa, Bien Hoa Province during the 
1969 time frame.  They also research a 1969 history submitted by 
the 165th Aviation Group (at Bien Hoa).  The history reported 
that, on December 12, 1969, Bien Hoa came under an enemy rocket 
attack, although there were no U.S. casualties reported during 
the attack.  In addition, the Air Base Defense in the Republic of 
Vietnam 1961-73 (USAF at Bien Hoa) covering the period for 
December 1969 indicates that, on December 12, 1969, Bien Hoa Air 
Base received eleven rounds of enemy rocket fire, resulting in 
three USAF personnel wounded in action and one U.S. aircraft 
destroyed.



Corroboration of every detail, including the Veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  The records need only 
imply his participation (e.g., to not controvert his assertion 
that he was present when the events the records establish that 
his unit experienced occurred).  Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002).

So, in sum, this report confirms the Veteran's stressors of 
coming under enemy attack while stationed in Vietnam.  Therefore, 
the Board finds that he has satisfied his evidentiary burden of 
proof of establishing the occurrence of a stressor during his 
military service to support his PTSD diagnosis - again, 
especially when resolving all reasonable doubt concerning this in 
his favor.  So he has both the required diagnosis of PTSD and 
linkage of this diagnosis to events coincident with his military 
service, so as to in turn warrant granting service connection.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating 
"absolute" etiology is not required, nor is "definite" or 
"obvious" etiology).


ORDER

Service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


